DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose an electrically powered industrial vehicle comprising a battery box for housing a battery block. The battery box being open on at least one side for removing the battery block in a width direction of the vehicle; wherein a top face of the battery box comprises a strut extending substantially in a longitudinal direction of the vehicle. The vehicle also comprises at least one locking device for the battery block housed in the battery box. The at least one locking device comprises a mount associated with the strut, a pivot shaft, which extends above the battery box in the width direction of the vehicle and is pivotally held by the mount. The at least one locking device also comprises a first clamping device, which is configured to engage a clamping jaw with the pivot shaft to clamp the pivot shaft in at least one pivot position. The at least one locking device also comprises a pivot lever, which is carried by the pivot shaft and is pivotable between a locking position and a releasing position. The pivot lever being designed, when in the locking position, to support the battery block in the width direction of the vehicle and when in the releasing position, to release the battery block in the width direction of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618